Mkf 3L MS
                                                4. gfiilg /Sfr/tf/

                                  6$lM> -km 18/09

I04 bad 6f A$ads                                RFCRVFD I
                                                                            f
                                      I
                                                   m 0 ^ 2018
                                                              Or APPF.MLb   |




HE] Affiled f/m Mfft) CmAiiij
     TmL fMJfl + 3i ibl



   /to 3/te, z^ ^ tlurftOtoJE' fhn/Pii md d$
   Is&lr told ^ Mfrdy^d.
   If \pu mild pkf&t di/cM fluid /f in \/cur Awtf
                                                           \A


                          K?                            1


                      ^                  -              I
                               K    "—                  i




    •V   •'-.   ~ •




                      1^             •^•s




                                   *5^            ill




                                             \D




^




^ It ^
\V^
 .V
    >«§ . ^